DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  The rejections from the Office Action of 5/11/2022 are herby withdrawn.  New grounds for rejection are presented below. 

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 – The claim amendments end with “value.0”.  This should be corrected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The elements of Claims 18-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with corresponding functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The structure described in Paragraph [0193].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bohm et al. (US 20120265037 A1)[hereinafter “Bohm”].
	Regarding Claims 1, 16, and 18, Bohm discloses a method for improving glucose sensing using a glucose sensor [Abstract – “Systems and methods for processing sensor data and self-calibration are provided.  In some embodiments, systems and methods are provided which are capable of calibrating a continuous analyte sensor based on an initial sensitivity, and then continuously performing self-calibration without using, or with reduced use of, reference measurements.”See Fig. 7A and Paragraphs [0304]-[0305].], the method comprising:
receiving a priori calibration distribution information obtained prior to a sensor session, the a priori calibration distribution information including probability information about at least a distribution of sensitivities, wherein the a priori calibration distribution information comprises an a priori validation range indicating a first maximum sensitivity value and a first minimum sensitivity value [See Figs. 7A/7B and Paragraph [0304] – “Distribution curve 720 and confidence level 730 (e.g., 25%, 33%, 50%, 75%, 95%, or 99% confidence level) are associated with a lack of initial knowledge about certain parameters that affect sensor sensitivity or provide additional information about sensor sensitivity.  For example, distribution curve 720 can be associated with factory information.”See Paragraphs [0300]-[0302].];
receiving glucose sensor data from the glucose sensor during a sensing session for the glucose sensor, the glucose sensor data including at least one sensor data point [Paragraph [0305] – “In turn the estimated sensitivity value may be used to calibrate the sensor, which allows for processing of sensor data to generate a glucose concentration value that is displayed to the user.”];
adjusting the a priori calibration distribution information based on one or more real-time inputs using a Bayesian approach to form a posteriori calibration distribution information, wherein the one or more real-time inputs include the received sensor data, wherein the adjusting comprises shifting, tightening, or loosening the a priori calibration distribution, and wherein the adjusting comprises modifying the a priori validation range to generate an a posteriori validation range indicating a second maximum sensitivity value and a second minimum sensitivity value [Paragraph [0292] – “Accordingly, to compensate for potential effects resulting from these conditions, in certain embodiments, the continuous analyte sensors are configured to request and accept one or more reference measurements (e.g., from a finger stick glucose measurement or from a calibration solution) at the start of the sensor session.  For example, the request for one or more reference measurements can be made at about 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 3 hours, etc., after activation of the sensor.”Paragraph [0304] – “Bayesian networks use causal knowledge and model probabilistic dependence and independence relationships between different events.  FIG. 7A depicts distribution curves of sensor sensitivity corresponding to the Bayesian learning process, in accordance with one embodiment. … As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.  Examples of information that may be used to change the distribution curves can include a reference analyte value, a cal-check of the sensor at the factory, patient history information, and any other information described elsewhere herein that can affect sensor sensitivity or provide information about sensor sensitivity.”See Paragraphs [0300]-[0302].];
converting, in real-time during the sensor session, the at least one sensor data point from the glucose sensor to calibrated sensor data based on the a posteriori calibration distribution information; and displaying/transmitting an indication of the converted sensor data for the glucose sensor to a receiver or smart phone [Paragraph [0305] – “In turn the estimated sensitivity value may be used to calibrate the sensor, which allows for processing of sensor data to generate a glucose concentration value that is displayed to the user.”See Paragraph [0429].].
Regarding Claims 16 and 18, Bohm discloses the recited system [Paragraph [0109] – “In an embodiment of the thirteenth aspect or any other embodiment thereof, the sensor system comprises instructions stored in computer memory, wherein the instructions, when executed by one or more processor of the sensor system, cause the sensor system to implement the method of the twelfth aspect or any embodiment thereof.”].
Regarding Claim 18, Bohn discloses that the a priori information includes probability information about combinations of sensitivity and baseline [See Paragraphs [0300]-[0302].].

Regarding Claim 2, Bohm discloses that the a priori calibration distribution information comprises information from previous calibrations of a particular sensor session and/or information obtained prior to sensor insertion [Paragraph [0304] – “For example, distribution curve 720 can be associated with factory information.”].

Regarding Claim 3, Bohm discloses that the a priori calibration distribution information comprises probability distributions for sensitivity (m), sensitivity-related information, baseline (b), or baseline-related information [Paragraph [0304] – “Distribution curve 720 and confidence level 730 (e.g., 25%, 33%, 50%, 75%, 95%, or 99% confidence level) are associated with a lack of initial knowledge about certain parameters that affect sensor sensitivity or provide additional information about sensor sensitivity.”].

Regarding Claim 5, Bohm discloses that the one or more real-time inputs comprise data received or determined since a previous calibration process [Paragraph [0304] – “As information regarding still another parameter is acquired, the distribution curve 720'' becomes even steeper and the confidence interval 730'' becomes even narrower, as certainty of sensor sensitivity profile 710 is further increased.”].

Regarding Claim 6, Bohm discloses that the one or more real-time inputs comprises at least one of: internally-derived real-time data, externally-derived real-time data, and combinations of internally- and externally-derived real-time data [Paragraph [0292] – “Accordingly, to compensate for potential effects resulting from these conditions, in certain embodiments, the continuous analyte sensors are configured to request and accept one or more reference measurements (e.g., from a finger stick glucose measurement or from a calibration solution) at the start of the sensor session.  For example, the request for one or more reference measurements can be made at about 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 3 hours, etc., after activation of the sensor.”Paragraph [0304] – “Bayesian networks use causal knowledge and model probabilistic dependence and independence relationships between different events.  FIG. 7A depicts distribution curves of sensor sensitivity corresponding to the Bayesian learning process, in accordance with one embodiment. … As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.  Examples of information that may be used to change the distribution curves can include a reference analyte value, a cal-check of the sensor at the factory, patient history information, and any other information described elsewhere herein that can affect sensor sensitivity or provide information about sensor sensitivity.”].

Regarding Claim 7, Bohm discloses that the one or more real-time inputs include at least one type of information selected from the group consisting of: stimulus signal output of sensor; sensor data measured by the sensor indicative of a glucose concentration; sensor data indicative of glucose rate-of-change; temperature measurements; sensor data from multielectrode sensors; sensor data generated by redundant sensors; sensor data generated by one or more auxiliary sensors; data representative of a pressure on sensor; data generated by an accelerometer; sensor diagnostic information; impedance; and certainty level [Paragraph [0292] – “Accordingly, to compensate for potential effects resulting from these conditions, in certain embodiments, the continuous analyte sensors are configured to request and accept one or more reference measurements (e.g., from a finger stick glucose measurement or from a calibration solution) at the start of the sensor session.  For example, the request for one or more reference measurements can be made at about 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 3 hours, etc., after activation of the sensor.”Paragraph [0304] – “Bayesian networks use causal knowledge and model probabilistic dependence and independence relationships between different events.  FIG. 7A depicts distribution curves of sensor sensitivity corresponding to the Bayesian learning process, in accordance with one embodiment. … As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.  Examples of information that may be used to change the distribution curves can include a reference analyte value, a cal-check of the sensor at the factory, patient history information, and any other information described elsewhere herein that can affect sensor sensitivity or provide information about sensor sensitivity.”].

Regarding Claim 8, Bohm discloses that the one or more real-time inputs includes at least one type of information selected from the group consisting of: glucose concentration information obtained from a reference monitor; information related to meal; insulin dosing time and amounts; insulin estimates; exercise; sleep; illness; stress; hydration; and hormonal conditions [Paragraph [0292] – “Accordingly, to compensate for potential effects resulting from these conditions, in certain embodiments, the continuous analyte sensors are configured to request and accept one or more reference measurements (e.g., from a finger stick glucose measurement or from a calibration solution) at the start of the sensor session.  For example, the request for one or more reference measurements can be made at about 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 3 hours, etc., after activation of the sensor.”Paragraph [0304] – “Bayesian networks use causal knowledge and model probabilistic dependence and independence relationships between different events.  FIG. 7A depicts distribution curves of sensor sensitivity corresponding to the Bayesian learning process, in accordance with one embodiment. … As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.  Examples of information that may be used to change the distribution curves can include a reference analyte value, a cal-check of the sensor at the factory, patient history information, and any other information described elsewhere herein that can affect sensor sensitivity or provide information about sensor sensitivity.”].

Regarding Claim 9, Bohm discloses that the one or more real-time inputs includes combinations of intemally-and externally-derived real-time data including at least one type of information selected from the group consisting of: information gathered from population based data; glucose concentration of the host; error at calibration or error in matched data pair; site of sensor implantation specific relationships; time since sensor manufacture; exposure of sensor, while on shelf, to temperature, humidity, or external factors; a measure of noise in a glucose concentration signal; and a level of certainty [Paragraph [0292] – “Accordingly, to compensate for potential effects resulting from these conditions, in certain embodiments, the continuous analyte sensors are configured to request and accept one or more reference measurements (e.g., from a finger stick glucose measurement or from a calibration solution) at the start of the sensor session.  For example, the request for one or more reference measurements can be made at about 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 3 hours, etc., after activation of the sensor.”Paragraph [0304] – “Bayesian networks use causal knowledge and model probabilistic dependence and independence relationships between different events.  FIG. 7A depicts distribution curves of sensor sensitivity corresponding to the Bayesian learning process, in accordance with one embodiment. … As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.  Examples of information that may be used to change the distribution curves can include a reference analyte value, a cal-check of the sensor at the factory, patient history information, and any other information described elsewhere herein that can affect sensor sensitivity or provide information about sensor sensitivity.”].

Regarding Claim 10, Bohm discloses determining a level of certainty associated with calibration information and/or calibrated sensor data [Paragraph [0304] – “Distribution curve 720 and confidence level 730 (e.g., 25%, 33%, 50%, 75%, 95%, or 99% confidence level) are associated with a lack of initial knowledge about certain parameters that affect sensor sensitivity or provide additional information about sensor sensitivity.  For example, distribution curve 720 can be associated with factory information.”].

Regarding Claim 11, Bohm discloses that forming a posteriori calibration distribution information further comprises: a creation of a new range or distribution information based on the one or more real-time inputs [Paragraph [0304] – “As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.”].

Regarding Claim 13, Bohm discloses that the calibration distribution information is selected from the group consisting of: sensitivity; change in sensitivity; rate of change of sensitivity; baseline; change in baseline, rate of change of baseline, baseline profile associated with the sensor; sensitivity profile associated with the sensor; linearity; response time; relationships between properties of the sensor; relationships between particular stimulus signal output; and patient specific relationships between sensor and sensitivity, baseline, drift, impedance, impedance/temperature relationship, site of sensor implantation [Paragraph [0304] – “As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.”].

Regarding Claim 14, Bohm discloses comprising providing output of calibrated sensor data [Paragraph [0305] – “In turn the estimated sensitivity value may be used to calibrate the sensor, which allows for processing of sensor data to generate a glucose concentration value that is displayed to the user.”].

Regarding Claim 15, Bohm discloses that the method is implemented using a processor and a memory coupled to the processor [Paragraph [0109] – “In an embodiment of the thirteenth aspect or any other embodiment thereof, the sensor system comprises instructions stored in computer memory, wherein the instructions, when executed by one or more processor of the sensor system, cause the sensor system to implement the method of the twelfth aspect or any embodiment thereof.”].

Regarding Claim 17, Bohm discloses that the sensor electronics comprise a processor module, the processor module comprising instructions stored in computer memory, wherein the instructions, when executed by the processor module, cause the sensor electronics to perform the forming [Paragraph [0109] – “In an embodiment of the thirteenth aspect or any other embodiment thereof, the sensor system comprises instructions stored in computer memory, wherein the instructions, when executed by one or more processor of the sensor system, cause the sensor system to implement the method of the twelfth aspect or any embodiment thereof.”].

Regarding Claim 20, Bohm discloses means for forming the a posteriori calibration distribution information by creating a new range or distribution information based on the one or more real-time inputs [Paragraph [0304] – “As information regarding a certain parameter is acquired, the distribution curve 720' becomes steeper and the confidence interval 730' becomes narrower, as certainty of sensor sensitivity profile 710 is increased.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    464
    908
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    71
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    909
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that Bohm does disclose the recited validation ranges [See Figs. 7A/7B and Paragraphs [0300]-[0302]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jose Bernardo, Bayesian Statistics, Encyclopedia of Life Support Systems, 2003 – See 3.1 Learning Process at Pages 10-14 in which a priori distribution information is transformed to a posteriori distribution information by way of a Bayesian approach to refine statistical analysis based on newly acquired sample data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865